Citation Nr: 9925032	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claim seeking 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.  In April 1994, the veteran 
amended his claim to include entitlement to service 
connection for PTSD.  That claim was denied by a November 
1994 rating decision.

The case was previously before the Board in September 1996 
and was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case is now returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served as a communications wireman in 
Vietnam, assigned to the HSB, 2nd Battalion, 9th Artillery, a 
unit shown to have participated in artillery support of the 
4th Infantry Division, and shown to have served in a 
geographic area subject to periodic enemy attacks.


3.  Although the veteran was not shown to have participated 
in any combat activities himself, it is likely that he did 
witness events resulting from his unit being subject to 
periodic enemy attacks, in particular, he experienced at 
least one verified stressor incident in service, consisting 
of a landing zone in his unit's location coming under an 
enemy attack which was repulsed by an airstrike.

4.  The medical evidence of record suggests that the veteran 
is currently diagnosed with PTSD, attributable to his 
verified stressor in service.

5.  The veteran also has been diagnosed with an anxiety 
disorder and major depression, but there is no competent 
evidence of record that the veteran's diagnosed 
neuropsychiatric disorder(s) (other than PTSD) is(are) 
causally related to his active military service, or was a 
consequence thereof.

6.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for an acquired psychiatric 
disorder, other than PTSD, is plausible under the law.


CONCLUSIONS OF LAW

1.  The veteran has PTSD as a result of his military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).

2.  The veteran has not submitted a well-grounded claim of 
service connection for an acquired psychiatric disorder, 
other than PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the veteran's DD Form 214 and DA Form 20 reveals 
that the veteran had service in the Republic of Vietnam from 
August 1, 1968 to July 29, 1969.  He received the National 
Defense Service Medal, Vietnam Campaign Medal, and Vietnam 
Service Medal with 4 bronze service stars.  These bronze 
service stars recognized participation in 4 campaigns, 
specifically the Vietnam Counter Offensive Phase V, Vietnam 
Counter Offensive Phase VI, Vietnam Counter Offensive Tet 69, 
and the Vietnam Summer and Fall Campaign.  His military 
occupational specialty was identified as a field wireman 
while in Vietnam and his assigned unit was Headquarters 
Service Battery (HSB), 2nd Battalion, 9th Artillery, 4th 
Infantry Division.

A service clinical record, dated in April 1970 noted that the 
veteran said his mind was "all messed up."  It was noted 
that he had been denied a compassionate reassignment.  He 
denied drug abuse, but had a history of suicidal problems.  
He was referred to the Mental Health Clinic.  There were no 
further pertinent complaints in service.  On separation 
examination, the veteran reported he was in good health, and 
all findings, including psychiatric findings, were normal.

Received in February 1994 were private medical records from 
Boone Memorial Hospital, which showed treatment for atrial 
tachycardia and hypertension, but were negative for any 
psychiatric complaints.

Also received in February 1994 were private medical records 
from Dr. Mark Snyder, which noted treatment of the veteran 
for several physical complaints, and also noted the veteran 
was experiencing anxiety.  In September 1993, there was an 
assessment of gross anxiety.  There was no reference to 
service.

Received in October 1994 were VA treatment records submitted 
by the veteran, showing treatment from June 1994 to October 
1994.  The initial clinical record, dated in June 1994, 
indicated the veteran complained of continuing nervous 
problems.  He gave a history of losing several buddies in 
Vietnam.  He reported that he would sign out radios to people 
who would not live to return them.  He reported he was not in 
actual combat, but he reported witnessing fire fights and 
seeing bodies.  Subsequent records indicate an assessment of 
an anxiety disorder and also of PTSD.

Additional VA medical records were received in December 1994, 
showing treatment from October 1994 to December 1994.  These 
indicated that there were no signs or symptoms of psychosis.  
The impression of PTSD was continued.

In March 1995, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he did not engage in actual combat in Vietnam, as he 
worked in communications underground.  He stated his regular 
job was to work in the communications center and monitor 
radios and switchboards.  However, he reported going on 
patrol once a month, and receiving sniper fire.  He also 
reported being on guard duty, including guard duty in the 
light tower, and having rounds go by while in the tower.  He 
also reported receiving calls for artillery support and 
relaying coordinates so that artillery could be fired at the 
enemy.  He stated that sometimes afterward he would go 
through villages that had been fired upon by artillery and 
would see bodies.  The veteran also testified that his duties 
included handing out radios and that sometimes the 
individuals who signed out the radios would not come back 
from patrol and the radios would have blood on them.  (See 
Transcript, pp. 2-5).  The veteran also testified about 
having to go pick up two dead warrant officers and place them 
in body bags, seeing a bloated body while going to get a 
drink of water, being licked by a rat while sleeping, and 
that a friend named Dave Mesh borrowed a radio and never came 
back and he did not know what happened to him.  He also 
testified of one occasion that the enemy got through the barb 
wire perimeter and attacked the chopper pad and that the next 
morning when he went out, there were bodies piled up on the 
chopper pad.  (See Transcript, pp. 6-7).  A complete 
transcript of the testimony is of record.

Following the Board's September 1996 remand, the veteran 
submitted a statement in October 1996 further discussing his 
claimed stressor incidents.  His statement was essentially 
similar to his earlier testimony.

Received in December 1996 were private medical records form 
the University Health Associates, indicating treatment of the 
veteran from May 1990 to October 1990.  The veteran was 
treated for a number of complaints and there were multiple 
assessments of chronic anxiety/depression with panic attacks 
and Xanax dependence.

Received in August 1997 was a report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
concerning the veteran's stressors.  Attached records did 
document an attack against the landing zone in which the 2nd 
Battalion, 9th Artillery (the veteran's unit) was located in 
May 1969, with airstrikes being called in to suppress the 
attack, with resulting heavy enemy losses.  Unit history also 
indicated extensive artillery support of infantry units in 
the field was provided by the 2nd Battalion, 9th Artillery.  
Other attacks upon the base camp area of the veteran's unit 
during his tour were also documented within the unit history 
of the 4th Infantry Division, the higher headquarters of the 
2nd Battalion, 9th Artillery.  It was noted that available 
casualty lists did not include any individual named "David 
Mesh."  It was further indicated that it was impossible to 
verify whether the veteran was sent out on patrols and that 
other anecdotal incidents, although they may be true, were 
not researchable.

Received in September 1997 was a private medical report from 
Dr. R. Chattin, who indicated he had treated the veteran for 
a number of complaints, and that the veteran had been 
suffering from anxiety spells, near panic attacks.

The veteran underwent a VA examination in November 1997.  He 
described his experiences in Vietnam, including an attack 
when the enemy came through the barbed wire.  It was noted 
that he was not currently under any psychiatric treatment.  
The impression of the examination was PTSD, mild; major 
affective illness; and depression.  The examiner commented 
that the veteran seemed to be showing some mild signs of 
PTSD, only interfering mildly and occasionally with his 
social life, and not significantly affecting his industrial 
adjustment, as the veteran had worked consistently for the 
last 27 years.  Problems with major depression were also 
noted, which were not directly related to his service-
connected conditions.  It was also noted that the veteran was 
experiencing multiple physical ailments which appeared to be 
contributing to his depression and anxiety.

In March 1998, the veteran underwent a psychological 
evaluation and examination by two psychiatrists.  Clinical 
findings were characteristic of clinical anxiety and 
depression, and the profile pattern indicated these were 
problems of a long standing nature. The diagnostic impression 
indicated that in consideration of the veteran's military as 
well as personal history, combined with his test results and 
general presentation, it was felt that a diagnoses of PTSD, 
and alcohol dependence in remission, were warranted.

II.  Analysis

Initially, the Board finds that the veteran's claim regarding 
PTSD is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Furthermore, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  In this regard, it is noted that all 
medical treatment records identified by the veteran have 
either been obtained by the RO, or have been determined to be 
unavailable and unobtainable.  There is no further assistance 
to the veteran required to comply with the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a).

The applicable laws and regulations provide that, in order to 
establish service connection for a disability, there must be 
objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§ 1110.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology post-service.  38 
C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If the claimed 
in-service stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Id.

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
of Veterans Appeals cited the three elements required by 
section 3.304(f) to warrant a grant of service connection for 
PTSD: (1) a current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen, at 138.  The Court 
further held that, if the claimed stressor is not combat-
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."  Id. at 142.  The Court also held that, in order 
to permit judicial review of a denial of service connection 
for PTSD by the Board, the Board must generally make specific 
findings of fact as to whether the veteran was engaged in 
combat with the enemy and, if so, whether the claimed 
stressors were related to such combat.  Id. at 145.  See also 
Zarycki v. Brown,
6 Vet. App. 91 (1993).

Applying the above discussed law and regulations to this 
case, the Board finds that the veteran was not engaged in 
combat.  In this regard, the veteran himself has stated on 
multiple occasions and has provided testimony indicating that 
he was not engaged in combat activities himself.  The 
veteran's non-combat status is further evidenced by his 
military occupational specialty, duty and unit of assignment, 
and his lack of any recognized awards or citations indicating 
combat.  Therefore, the Board finds that the veteran was not 
engaged in combat for purposes of application of 38 U.S.C.A. 
§ 1154(b).

The Board further notes that multiple claimed stressors 
regarding the veteran's service in Vietnam have not been 
verified or otherwise corroborated by independent credible 
evidence.  In particular, USASCRUR was unable to find any 
casualty list that included an individual named "David 
Mesh" as identified by the veteran.  The veteran was unable 
to identify any other casualties.  USASCRUR also indicated it 
was impossible to verify many of the veteran's other claimed 
stressors, such as going on patrol, working in the guard 
tower, or being subject to sniper fire, as no records would 
be available to verify such incidents.

Nonetheless, the Board further finds that USASCRUR did verify 
that there was an attack against the landing zone in which 
the 2nd Battalion, 9th Artillery (the veteran's unit) was 
located in May 1969, with airstrikes being called in to 
suppress the attack, with resulting heavy enemy losses.  
Other attacks upon the base camp area of the veteran's unit 
during his tour were also documented.  The Board finds that 
the verified attack upon a landing zone in May 1969 sounds 
very similar to the veteran's testimony of the enemy having 
infiltrated the camp and attacked a chopper pad with bodies 
being piled up the next day.  Although the veteran has not 
indicated that he participated in the defense of this attack, 
it is reasonable to believe that he was present the next day 
and observed enemy bodies on the chopper pad.  Therefore, the 
Board finds that this particular stressor has been 
satisfactorily verified.  Furthermore, given the verified 
unit histories which indicated that the veteran served in a 
geographic area subject to periodic enemy attacks, it is 
likely that the veteran has witnessed events similar in 
nature to some of his other described stressors.  Although 
the veteran was unable to specifically identify any resulting 
casualties, the Board finds that discrepancy to be 
understandable given the passage of time since the events.  
The Board finds that the USASCRUR report essentially verifies 
that the veteran was exposed to at least some of the type of 
stressors to which he has testified.  See Dizoglio and Doran, 
supra.

With regard to the medical evidence of record, the Board 
further finds that the most recent VA examination of the 
veteran, specifically made a diagnosis of PTSD based upon the 
consideration of the veteran's military history, to include 
his verified stressor, establishing medical evidence of a 
causal nexus between his current symptomatology and the 
specific claimed in-service stressor.  This most recent 
diagnosis of PTSD is fully consistent with the majority of 
the remainder of the medical record, which also has 
demonstrated a diagnosis of PTSD.  See Cohen, supra.  
Accordingly, the Board finds that service connection for PTSD 
is warranted.

2.  An Acquired Psychiatric Disorder, Other Than PTSD

Turning now to the veteran's other claim seeking service 
connection for an acquired psychiatric disorder, other than 
PTSD, as explained further hereinbelow, the Board finds that 
the veteran has not presented a well-grounded claim.

In this regard, it is noted that a well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Also, in order for a claim to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
(that is, a link or connection) between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The Board has also considered that in addition to the 
provisions of 38 U.S.C.A. § 1110, and 38 C.F.R. § 3.303, 
explained hereinabove, that certain diseases, such as a 
psychosis, when manifest to a compensable degree within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

In this regard, the Board notes that there is no evidence of 
record indicating any diagnosis of an acquired psychiatric 
disorder during the veteran's service, or within one year 
thereof.  Although the veteran was treated in service for one 
complaint of his mind being "all messed up" there was no 
diagnosis made and all findings were normal on separation 
examination.  Furthermore, there are multiple post-service 
medical records indicating that the veteran has been 
diagnosed with an anxiety disorder and with major depression.  
However, these diagnoses were not made until many years after 
the veteran's service and there is absolutely no competent 
evidence of record to indicate that they are in any way 
related to the veteran's service.  To the contrary, VA 
examination in November 1997 specifically found that the 
veteran's depression and anxiety were not related to his 
PTSD, but were instead related to his many physical ailments.

The Board notes, therefore, that while the veteran is clearly 
currently diagnosed with a neuropsychiatric disorder, there 
is no medical evidence of a nexus between the current 
diagnosis, with the exception of PTSD, and the veteran's 
service.  Nor has the veteran presented any competent 
evidence of a neuropsychiatric disorder in service or within 
one year thereafter, which would be required for presumptive 
service connection for compensation purposes.

Even accepting all of the veteran's recollection of traumatic 
experiences, as previously discussed, in service as true for 
purposes of determining the well-groundedness of his claim 
(See King, supra), there is still no competent medical 
evidence tending to demonstrate that any currently diagnosed 
acquired psychiatric disorder, other than PTSD, is possibly 
linked to service.

In summary, the Board has considered the contentions of the 
veteran and, inasmuch as he is offering his own medical 
opinion and diagnosis, notes that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent medical evidence that he is 
currently diagnosed with an acquired psychiatric disorder, to 
include an anxiety disorder and major depression.  The 
veteran has also provided competent evidence in the form of 
his contentions that he believes he was traumatized by his 
service.  Nonetheless, there is no medical evidence that any 
of the veteran's currently diagnosed psychiatric disorders, 
other than PTSD, are etiologically related to his service.  
As such evidence has not been presented here, the veteran has 
not submitted a well-grounded claim for service connection 
for compensation purposes for an acquired psychiatric 
disorder, other than PTSD.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claim well grounded.  
He has not contended that any further relevant records exist.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Service connection is granted for PTSD.

Service connection is denied for an acquired psychiatric 
disorder, other than PTSD, as the claim is not well-grounded.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

